USCA4 Appeal: 21-6446      Doc: 10         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6446


        LORENZA GERALD FEREBEE, JR.,

                            Plaintiff - Appellant,

                     v.

        C. MANIS, Wallens Ridge State Prison “Warden,”

                            Defendant - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:19-cv-00680-PMS)


        Submitted: October 13, 2021                                   Decided: October 14, 2022


        Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Lorenza Gerald Ferebee, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6446        Doc: 10        Filed: 10/14/2022      Pg: 2 of 2




        PER CURIAM:

               Lorenza Gerald Ferebee, Jr., appeals the magistrate judge’s orders denying relief on

        his 42 U.S.C. § 1983 complaint and denying his motion for reconsideration. * On appeal,

        we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b); see

        also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). In his informal brief, Ferebee alleges that we lack jurisdiction over appeals

        from a single district court judge or a magistrate judge and asks to appeal directly to the

        United States Supreme Court.      A litigant may appeal directly to the Supreme Court only

        from the grant or denial of an interlocutory or permanent injunction by order of “a district

        court of three judges.” 28 U.S.C. § 1253. In all other cases, “[c]ases in the court of appeals

        may be reviewed by the Supreme Court” via certiorari review or certification of a question

        of law by a court of appeals. 28 U.S.C. § 1254. Because Ferebee’s judgment was not

        issued by a district court of three judges, he may not bypass our court. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                         DISMISSED




               *
                   The parties consented to proceed before a magistrate judge. 28 U.S.C. § 636(c).
                                                      2